        Case 4:20-cv-02204 Document 13 Filed on 04/13/21 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       April 14, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

GRIMALDO H. CHAVARRY,                           §
(BOP #58170-177)                                §
                                                §
           Petitioner,                          §
                                                §
vs.                                             §    CIVIL ACTION NO. 4:20-cv-2204
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
          Respondent.                           §


                                  ORDER OF DISMISSAL

         Grimaldo H. Chavarry, a federal inmate, filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2241, while confined at the Joe Corley Detention Facility in Conroe,

Texas. Chavarry contends that he has not received proper credit for time spent in federal

custody.

         A review of public records shows that Chavarry is no longer in federal custody.1

Chavarry has not provided the Court with a change of address, as required by Rule 83.4 of

the Local Rules for the Southern District of Texas, Houston Division. Under that rule, a

self-represented litigant is responsible for keeping the Clerk advised in writing of his

current address. Chavarry has failed to provide the Court with an accurate, current

address.2


1
  See Website for Federal Bureau of Prisons, available at https://www.bop.gov/inmateloc/ (last
visited on April 13, 2021).
2
    Court records also show that mail sent to Chavarry at the Joe Corley Detention Facility was
     Case 4:20-cv-02204 Document 13 Filed on 04/13/21 in TXSD Page 2 of 2




       Chavarry’s failure to pursue this action forces the Court to conclude that he lacks

due diligence. Therefore, under the inherent powers necessarily vested in a court to manage

its own affairs, this Court determines that dismissal for want of prosecution is appropriate.

See Fed. R. Civ. P. 41(b); Larson v. Scott, 157 F.3d 1030 (5th Cir. 1998) (noting that a

district court may sua sponte dismiss an action for failure to prosecute or to comply with

any court order). Chavarry is advised, however, that upon a proper showing of good cause

for his failure to comply with local rules, relief from this order may be granted in

accordance with Rule 60(b) of the Federal Rules of Civil Procedure.

       Accordingly, it is ORDERED that this action be DISMISSED WITHOUT

PREJUDICE for want of prosecution.

       SIGNED at Houston, Texas on April 13, 2021.



                                           _________________________________
                                                 ALFRED H. BENNETT
                                           UNITED STATES DISTRICT JUDGE




returned as undeliverable in a related case. See Chavarry v. Tate, Civil No. 4:20-cv-2399 (S.D.
Tex. 2020) (Dkt. No. 5).
                                                2
